DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on November 21, 2022 has been entered. Claims 16-30 are pending in this application.

Claim Objections
Claim 28 is objected to because of the following informalities:  claim 28 lines 10 and 11, the phrase “such the damping material is” should read as - - such that the damping material is - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukahori et al. [US 4899323 A, hereafter Fikahori].
As per Claim 16, Fukahori teaches a method for manufacturing a damper 1 device including a first part 3a and a second part 3b (See fig. 1), said method comprising the following steps: 
providing a damping material 2 in a space in between the first part and the second part of the damper device, such that the damping material is in a compressed state in the space; and 
heating the damper device to a predetermined temperature to adhere the damping material to the first part and the second part (Column 13 lines 15-24), 
wherein the first part of the damper device is disposed at a first end of the damper device and is configured to connect to a first device and the second part of the damper device is disposed at a second end of the damper device and is configured to connect to a second device such that the damper device provides dampening between the first and second devices, and 
wherein the first part of the damper device and the second part of the damper device each comprise blade portions that extend toward each other and form the space so as to compress the damping material in the space (See fig. 1, Column 13 lines 15-62).
As per Claim 17, Fukahori teaches the method of claim 16, wherein the damper device further comprises is a spring damper device comprising a spring configured to act between the first part and the second part (Column 18 lines 43-50).
As per Claim 18, Fukahori teaches the method of claim 16, wherein the damping material is a viscoelastic material comprising a thermoplastic elastomer (Column 4 lines 5-22).
As per Claim 19, Fukahori teaches the method of claim 16, wherein the heating is carried out such that after the heating the damping material in between the first and second parts remains in the compressed state (See fig. 1, Column 13 lines 15-24).
As per Claim 20, Fukahori teaches the method of claim 16, wherein the first part and the second part provide a plurality of spaces delimited on one side by the first part and on an opposite side by the second part, wherein each of the plurality of spaces is provided with damping material such that the damping material is in the compressed state in each of the plurality of spaces (See fig. 1).
As per Claim 21, Fukahori teaches the method of claim 16, wherein the first part has two degrees of freedom relative to the second part and the damping material is configured to provide damping in both degrees of freedom (See fig. 1, wherein the degrees of freedom is due to the nature of the damping material).
As per Claim 22, Fukahori teaches the method of claim 16, wherein in the heating of the device is maintained at the predetermined temperature for a predetermined period of time (Column 13 lines 15-24).
As per Claims 23-25, Fukahori teaches the method of claim 16, wherein in the providing of the damping material is introduced into the space in an uncompressed state and subsequently brought into the compressed state by reducing the volume of the space (Column 19 line 60 – Column 20 line 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukahori, in view of Matheny [US 20070012535 A1].
As per Claim 26, Fukahori teaches the method of claim 16, wherein at least a portion of the device delimiting the space is detachably mounted to the device.
Matheny teaches a damper of the present invention is shown in FIGS. 1 and 2 in which two laminates are secured together by a bolt 26, the laminates including an outer layer 10 and an inner layer 18. The layers are placed in contact with each other along a contact face. The damper has a certain length for the purpose that will be described below. A proximate end of the damper includes an L-shape portion with a bolt hole passing through both layers. A bolt 26 is used to secure the damper to a casing or other rigid and relatively non-vibrating support (Para 26).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the method of mounting of Matheny in order to replace a worn out damper element.

Claim(s) 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. [US 20030155882 A1, hereafter Ono] in view of Fukahori.
As per Claims 27-30, Ono teaches a lithographic apparatus (See fig. 1), comprising: 
an illumination system 110 configured to condition a radiation beam; 
a support (reticle stage 116) constructed to support a patterning device 118, the patterning device being capable of imparting the radiation beam with a pattern in its cross-section to form a patterned radiation beam; 
a substrate table 122 constructed to hold a substrate 124; and 
a projection system 114 configured to project the patterned radiation beam onto a target portion of the substrate (Para 68-70), 
Ono does not explicitly teach wherein the projection system comprises an optical element that is supported by one or more damper devices each comprising a first part and a second part, and having a damping material in a space in between the first part and the second part of the spring, such that the damping material is adhered to the first part and the second part, wherein the first part of the damper device is disposed at a first end of the damper device and is configured to connect to a first device and the second part of the damper device is disposed at a second end of the damper device and is configured to connect to a second device such that the damper device provides dampening between the first and second devices, and wherein the first part of the damper device and the second part of the damper device each comprise blade portions that extend toward each other and form the space so as to compress the damping material in the space.
Fukahori teaches damper 1 that is composed of rigid hard plates 3 and soft layers of viscoelastic material 2 which are laminated alternately. The hard plates are steel plates or the like. The damper is covered with the covering rubber 4 of vulcanized rubber. The hard plates 3a and 3b positioned at the top and bottom of the damper function also as the flanges (Column 13 lines 15-24).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the damping element as disclosed by Fukahori in the lithographic system as disclosed by Ono in order to improve the quality of image transfer.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Suzuki (JP 2008202658 A) listed in the attached form PTO-892 teach other prior art apparatus/method of a dumping device that may anticipate or obviate the claims of the applicant's invention.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882